NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted March 26, 2021*
                                Decided March 29, 2021

                                        Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       DAVID F. HAMILTON, Circuit Judge

                       MICHAEL B. BRENNAN, Circuit Judge

No. 19-2199

OMAR GRAYSON,                                      Appeal from the United States District
    Plaintiff-Appellant,                           Court for the Southern District of Illinois.

      v.                                           No. 3:15-CV-981-RJD

JODY GOETTING and JOHN BALDWIN,                    Reona J. Daly,
     Defendants-Appellees.                         Magistrate Judge.


                                      ORDER

        Omar Grayson, formerly an inmate at Pinckneyville Correctional Center in
Illinois, sued an assistant warden, Jody Goetting, for requiring him to untie his
dreadlocks for an intake photo. A jury found that this requirement did not violate
Grayson’s free-exercise rights under the First Amendment. On appeal, Grayson




      *
         We have agreed to decide this case without oral argument because the brief and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19-2199                                                                         Page 2

primarily argues that the verdict was against the weight of the evidence. But because
the jury had ample evidence from which it could find for Goetting, we affirm.

       Grayson has clashed with prison authorities over his dreadlocks, which he has
vowed not to cut as a matter of his faith as an African Hebrew Israelite. When he was
confined at a different prison, an officer there ordered that his dreadlocks be cut, and
Grayson responded with a religious-freedom suit. See Grayson v. Schuler, 666 F.3d 450
(7th Cir. 2012). We ruled that prisons may have legitimate security or sanitary reasons
to ban dreadlocks, but because of a factual dispute over whether the prison allowed
Rastafarian prisoners to keep their dreadlocks, summary judgment in that case was not
proper. Id. at 452, 455. After Grayson was transferred to Pinckneyville, another clash
over his dreadlocks emerged during intake, leading to this suit.

       Only one claim in this suit went to trial—a claim that Goetting violated
Grayson’s First Amendment right to freely exercise his religion by requiring him to
untie his dreadlocks. See 42 U.S.C. § 1983. The district court dismissed an Eighth
Amendment claim on the pleadings, and a Religious Land Use and Institutionalized
Persons Act claim, 42 U.S.C. §§ 2000cc-1, and other claims ended at summary judgment.
By consent of the parties, 28 U.S.C. § 636(c), a magistrate judge presided over the trial of
the First Amendment claim to a jury. Because we are an appellate court reviewing
whether the jury’s verdict for Goetting is sustainable, we recount the trial evidence in
the light most favorable to him. Gracia v. Sigmatron Int’l, Inc., 842 F.3d 1010, 1018
(7th Cir. 2016).

       Goetting did not order Grayson to cut his dreadlocks. Goetting was present
when another prison guard told Grayson to remove his dreadlocks for an identification
photo. Grayson responded that “paperwork”—apparently our prior decision—said that
cutting his hair would violate his rights. Goetting and the officer let Grayson retrieve
his “paperwork,” and afterward prison officials allowed Grayson to keep his hair uncut
so long as he untied the dreadlocks for the photo. They were enforcing a prison rule
prohibiting “matted, twisted, hair sections” that interfere with security, as dreadlocks
can do because inmates have hidden contraband there. In combing out his dreadlocks,
Grayson lost some hair, so he could not reset the dreadlocks exactly as before.

       The treatment of two other inmates with dreadlocks came up at trial. One, a
Rastafarian, testified that he was allowed to avoid removing his dreadlocks by staying
in segregation. Another inmate, a member of a different religion, proposed to testify
that he was ordered to remove his dreadlocks. But this inmate did not know who
No. 19-2199                                                                           Page 3

Goetting was, so the court ruled (over the objection of Grayson’s counsel) that he did
not have relevant testimony about Goetting’s liability.

       Before addressing the merits of Grayson’s challenge to the jury’s verdict, we note
what is not at stake on appeal. First, Grayson has now completed his prison sentence, so
injunctive relief is not at play. See Sossamon v. Texas, 563 U.S. 277, 287–88 (2011); see also
Schuler, 666 F.3d at 451. Second, without a physical injury (and Grayson does not claim
one), compensatory damages are not in the picture, see 42 U.S.C. § 1997e(e); although
Grayson could argue for punitive or nominal damages, see Lisle v. Welborn, 933 F.3d 705,
719 (7th Cir. 2019); see also Uzuegbunam v. Preczewski, No. 19–968, slip op. at 11 (U.S.
Mar. 8, 2021).

        Last, Goetting correctly argues that, by failing to move for judgment as a matter
of law, see FED. R. CIV. P. 50, Grayson cannot argue on appeal that the jury’s verdict
lacks sufficient evidence. See Unitherm Food Sys., Inc. v. Swift-Eckrich, Inc., 546 U.S. 394,
400 (2006). We recognize that Grayson is also arguing that the verdict is against the
manifest weight of the evidence, a challenge that ordinarily requires a motion for a new
trial under Rule 59. See Lewis v. McLean, 941 F.3d 886, 891 (7th Cir. 2019). Although
Grayson did not so move, Goetting has not invoked that forfeiture. But we need not
decide whether Goetting’s forfeiture argument about Rule 50 extends to Rule 59,
because, as we are about to explain, Grayson loses on the merits.

       Under the First Amendment, orders directed to inmates are valid if “reasonably
related to legitimate penological interests.” Turner v. Safley, 482 U.S. 78, 89 (1987). Also,
prison orders of general application need not “accommodate” religious preferences.
Employment Division v. Smith, 494 U.S. 872, 906 (1990); see also Schuler, 666 F.3d at 453.
Moreover, “freedoms enjoyed by persons not in detention … need not be available to
those in custody.” Koger v. Dart, 950 F.3d 971, 973 (7th Cir. 2020) (citing Beard v. Banks,
548 U.S. 521 (2006)). Finally, prisons have “substantial discretion” in balancing inmates’
interests—including religious freedom—against security. Id.

       With these principles in mind, we conclude that Grayson failed to show that the
verdict was against the manifest weight of the evidence. First, Goetting was merely
present when another officer told Grayson to comb out his dreadlocks. The record is
thus consistent with a finding that Goetting did not order Grayson to untie his hair.
Second, even if Goetting did issue the order, the jury reasonably found that the order
did not violate Grayson’s faith because his religion forbids him only from cutting his
dreadlocks, not untying them, combing them out, and resetting them, as he was
No. 19-2199                                                                        Page 4

allowed to do. Third, even if Grayson’s faith forbid untying, the jury could find that the
order to untie did not violate Grayson’s free-exercise rights because the defendants
introduced evidence that tied dreadlocks have caused security problems with inmates
hiding contraband in them.

       Grayson’s responses are unpersuasive. First, he emphasizes our admonition in
his earlier case that an officer may be liable if he enforces a hair regulation against an
African Hebrew Israelite but not a Rastafarian. Schuler, 666 F.3d at 455. But Grayson
offered no evidence that Goetting was involved with allowing the Rastafarian inmate
who testified to avoiding an order to cut his dreadlocks by moving to segregation.
Second, in the district court, Grayson criticized that court’s exclusion of testimony from
the other religious inmate who was ordered to cut his dreadlocks. But that inmate did
not know Goetting and thus had nothing to say about Goetting’s conduct. Third,
Grayson argues that the prison had other methods to achieve its security objectives
without requiring him to untie his dreadlocks (like having him run his fingers through
his hair). But even if other methods were available (a point not substantiated), the First
Amendment does not require that the prison adopt the least restrictive means of
achieving its security goals, just a reasonable one. Holt v. Hobbs, 574 U.S. 352, 357–58
(2015) (comparing the First Amendment standard to other more demanding standards).

        We note two final matters. First, Grayson makes a cursory challenge to the
dismissal of his Eighth Amendment claim, but because it is not developed, it is
forfeited. See Scheidler v. Indiana, 914 F.3d 535, 540 (7th Cir. 2019) (“Insufficiently
developed issues and arguments are … forfeited.”). Second, he waived any challenges
to the summary-judgment order by failing to include them in his opening brief.
See Landmark Am. Ins. Co. v. Deerfield Constr., Inc., 933 F.3d 806, 816 (7th Cir. 2019).

                                                                       AFFIRMED